DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        RALPH H. RUSSELL, JR., and MELINDA T. RUSSELL,
                          Appellants,

                                     v.

 THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK
  as Trustee for The Benefit of THE CERTIFICATE HOLDERS OF THE
   CWALT INC. ALTERNATIVE LOAN TRUST 2005-59 MORTGAGE
         PASS THROUGH CERTIFICATES, SERIES 2005-59,
                                 Appellee.

                               No. 4D19-125

                              [March 11, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE 18-
014807 (11).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Morgan L. Weinstein of Van Ness Law Firm, P.L.C., Deerfield Beach, for
appellee.

PER CURIAM.

  Affirmed. See Schroeder v. MTGLQ Investors, L.P., 45 Fla. L. Weekly
D339 (Fla. 4th DCA Feb. 12, 2020).

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.